       Case 4:19-cv-00210-RH-HTC Document 62 Filed 02/08/21 Page 1 of 4
                                                                           Page 1 of 4



            IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


MUSTAFA LEE,

                Plaintiff,

v.                                           CASE NO. 4:19cv210-RH-HTC

CENTURION OF FLORIDA, LLC,
DR. BENJAMIN HASTY, and
ALICE MOLSBEE,

                Defendants.

_______________________________/


       ORDER DISMISSING THE CLAIMS AGAINST MS. MOLSBEE
         AND DENYING DR. HASTY’S MOTIONS TO DISMISS


        The plaintiff Mustafa Lee came into the Florida Department of Corrections

with vision in two eyes and now has vision in one. He asserts claims under the

Eighth Amendment and 42 U.S.C. § 1983 against the Department’s contracted

medical provider, Centurion of Florida, LLC, and two individuals, Dr. Benjamin

Hasty and Alice Molsbee. The individuals have filed separate motions to dismiss.

The motions are before the court on the magistrate judge’s report and

recommendation, ECF No. 53, and Dr. Hasty’s objections, ECF No. 57. I have

reviewed de novo the issues raised by the objections.



Case No. 4:19cv210-RH-HTC
       Case 4:19-cv-00210-RH-HTC Document 62 Filed 02/08/21 Page 2 of 4
                                                                                Page 2 of 4



        The recommendation is to deny Dr. Hasty’s motion but to dismiss the claim

against Ms. Molsbee for failure to exhaust administrative remedies. This order

accepts the report and recommendation and, with two exceptions, adopts it as the

court’s opinion. The exceptions relate to exhaustion of the claim against Ms.

Molsbee.

        Before turning to the exceptions, a brief comment is in order in response to

Dr. Hasty’s objections. He performed cataract surgery on Mr. Lee, saw Mr. Lee a

week later, and said Mr. Lee should have another follow-up visit and dilated

retinal exam. The follow-up visit and dilated retinal exam did not happen. Dr.

Hasty says this wasn’t his fault, and it may not have been. But Mr. Lee’s

allegations must be accepted as true for purposes of the motions to dismiss. Mr.

Lee alleges, in effect, that Dr. Hasty performed cataract surgery, that Dr. Hasty

believed Mr. Lee needed a retinal exam, that a retinal exam was not performed,

that Mr. Lee ended up blind as a result of a detached retina, and that the doctor

who finally found the detached retina said she could have saved the eye had Mr.

Lee gotten to her in time. Dr. Hasty says he could properly rely on others to

schedule the necessary follow-up procedures, but on the motion to dismiss, one

cannot properly conclude that the fault lay only in the absence of follow-up

procedures, or that, in any event, Dr. Hasty had no further responsibility to ensure

those procedures took place. This is so even if, as may or may not be true, Mr. Lee



Case No. 4:19cv210-RH-HTC
       Case 4:19-cv-00210-RH-HTC Document 62 Filed 02/08/21 Page 3 of 4
                                                                                   Page 3 of 4



did not have a fully or partially detached retina and needed only cataract surgery

when Dr. Hasty first saw him.

        The first exception to adoption of the report and recommendation as the

court’s opinion is the statement that the Prison Litigation Reform Act “requires a

prisoner to provide in his administrative grievance as much relevant information

about his claims, including the identity of those directly involved . . . as the

prisoner reasonably can provide.” ECF No. 53 at 9-10 (quoting Brown v. Sikes, 212

F.3d 1205, 1210 (11th Cir. 2000)). It is not at all clear that the Brown dictum sets

out the correct standard, see Goldsmith v. White, 357 F. Supp. 2d 1336, 1338-40

(N.D. Fla. 2005), but the outcome here would be the same either way.

        The second exception is the statement that a “plaintiff must exhaust his

available administrative remedies as to each claim and each party set forth in his

complaint.” ECF No. 53 at 19 (emphasis in original) (citing Martinez v. Minnis,

257 F. App’x 261, 265 n. 5 (11th Cir. 2007)). The Martinez footnote does not

speak to the need to identify individuals, and Brown makes clear that identifying

individuals is not always required. What matters is alerting the Department of

Corrections to the problem, not skillful pleading. Mr. Lee’s problem here is not

that he failed to identify Ms. Molsbee but that he failed to alert the Department to

the problem she was involved in, as explained in detail in the report and

recommendation.



Case No. 4:19cv210-RH-HTC
       Case 4:19-cv-00210-RH-HTC Document 62 Filed 02/08/21 Page 4 of 4
                                                                              Page 4 of 4



        For these reasons and those set out in the report and recommendation,

        IT IS ORDERED:

        1. The report and recommendation is accepted.

        2. Ms. Molsbee’s motion to dismiss, ECF No. 36, is granted. The claims

against Ms. Molsbee are dismiss for failure to exhaust administrative remedies. I

do not direct the entry of judgment under Federal Rule of Civil Procedure 54(b).

        3. Dr. Hasty’s motion to dismiss, ECF No. 41, is denied.

        4. The case is remanded to the magistrate judge for further proceedings.

        SO ORDERED on February 6, 2021.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv210-RH-HTC
